Opinion by
Orlady, J.,
Margaret A. Ubil died June 18, 1898, and letters of administration on her estate and effects were regularly granted by the register of wills of Chester county on August 25, 1898, to Hannah M. Murray, a daughter of the decedent. Letters of administration were granted by the register of wills of Philadel*500phia county in the same estate on August 26, 1898, to Harold C. Irvin, which were subsequently revoked, and letters were then issued by the register of wills of the said county to John C. Ubil, who brought this action of scire facias sur mortgage in the court of common pleas of Chester county to recover from the defendant the money due on a mortgage given.by him to the decedent. The right of this plaintiff to maintain the action depends upon the validity of the letters of administration issued by the register of Philadelphia county.
The register of Chester county having acted first in granting letters to a proper person, and they never having been revoked or challenged, that action must be considered valid. These letters gave to Hannah M. Murray, as administratrix, the legal right to receive and receipt for the money due by the defendant on the mortgage and to enter satisfaction of that security on its record. The rights of these two administrators, each claiming to be the legal representative of the decedent, are inconsistent, hence both cannot be valid. The granting of letters by the register of Chester county was a judicial act and could be set aside only on an appeal from his action in the matter: Holliday v. Ward, 19 Pa. 485; Beeber’s Appeal, 99 Pa. 601.
The record of these letters was properly received in evidence to show that at the time the register of Philadelphia county acted, there was a legal administration of the ■ estate in the county in which the present action was being -tried, which record affirmatively disclosed a want of jurisdiction in' the register of Philadelphia county. The fact that Margaret Ubil died in Philadelphia county was not conclusive of the - jurisdiction of the register of that county to grant letters of administration on her estate. It may or may not have been “ the county within which was the family or principal residence of the deceased,” as provided by the act of March 15, 1832. On this subject there is no evidence on this record.' But until the first letters of administration were revoked, or until it was shown that the register granting them did not have jurisdiction, or a vacancy in administration occurred, the second letters were void, and the administrator who acted under them was without any authority to institute a suit to recover any of the assets of the estate.
The judgment is affirmed.